 
 
I 
111th CONGRESS 2d Session 
H. R. 6112 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2010 
Mr. Scalise introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for restoration of the coastal areas of the Gulf of Mexico affected by the Deepwater Horizon oil spill, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gulf Coast Restoration Act. 
2.Gulf Coast ecosystem restoration 
(a)DefinitionsIn this section: 
(1)ChairThe term Chair means the Chair of the Task Force appointed under subsection (d)(3). 
(2)State coastal ecosystem restoration planThe term State Coastal Ecosystem Restoration Plan means a plan submitted under subsection (c) by a qualifying State to the Task Force. 
(3)FundThe term Fund means the Gulf Coast Ecosystem Restoration Fund established by subsection (b)(2)(A).  
(4)GovernorsThe term Governors means the Governors of each of the States of Alabama, Florida, Louisiana, and Mississippi.  
(5)Gulf Coast ecosystemThe term Gulf Coast ecosystem means the coastal zones, as determined pursuant to the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), of the States of Alabama, Florida, Louisiana, and Mississippi and adjacent State waters and areas of the outer Continental Shelf, adversely impacted by the blowout and explosion of the mobile offshore drilling unit Deepwater Horizon that occurred on April 20, 2010, and resulting hydrocarbon releases into the environment.  
(6)SecretaryThe term Secretary means the Secretary of the Interior.  
(7)Qualifying StateThe term qualifying State means each of the States of Alabama, Florida, Louisiana, and Mississippi. 
(8)Task ForceThe term Task Force means the Gulf Coast Ecosystem Restoration Task Force established by subsection (d).  
(b)Gulf Coast ecosystem restoration 
(1)In generalIn accordance with this section, the Chair shall review and approve or disapprove State Coastal Ecosystem Restoration Plans submitted by the Governors that provide for restoration activities with respect to the Gulf Coast ecosystem.  
(2)Gulf Coast Ecosystem Restoration Fund 
(A)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Gulf Coast Ecosystem Restoration Fund.  
(B)Transfers to FundNotwithstanding any other provision of law, the Secretary of the Treasury shall deposit into the Fund amounts equal to not less than 80 percent of any amounts collected by the United States as penalties, settlements, or fines under sections 309 and 311 of the Federal Water Pollution Control Act (33 U.S.C. 1319, 1321) in relation to the blowout and explosion of the mobile offshore drilling unit Deepwater Horizon that occurred on April 20, 2010, and resulting hydrocarbon releases into the environment.  
(C)Authorized usesThe Fund shall be available to the Chair for the conservation, protection, and restoration of the Gulf Coast ecosystem in accordance with State Coastal Ecosystem Restoration Plans submitted by the Governors and approved by the Chair under this section. 
(3)DisbursementThe Chair shall disburse to each qualifying State for which the Chair has approved a State Coastal Ecosystem Restoration Plan under this section such funds as are allocated to the qualifying State under this section. 
(4)Use of funds by qualifying StateA qualifying State shall use all amounts received under this section, including any amount deposited in a trust fund that is administered by the State and dedicated to uses consistent with this section, in accordance with all applicable Federal and State law, only for 1 or more of the following purposes: 
(A)Projects and activities for the conservation, protection, or restoration of coastal areas, including wetlands. 
(B)Mitigation of damage to fish, wildlife, or natural resources. 
(C)Planning assistance and the administrative costs of complying with this section. 
(D)Implementation of a federally approved marine, coastal, or comprehensive conservation management plan. 
(c)State coastal ecosystem restoration plan 
(1)Submission of State plans 
(A)In generalNot later than July 1, 2011, the Governor of a qualifying State shall submit to the Chair a State Coastal Ecosystem Restoration Plan. 
(B)Public participationIn carrying out subparagraph (A), the Governor shall solicit local input and provide for public participation in the development of the plan. 
(2)Approval 
(A)In generalThe Chair must approve a plan of a qualifying State submitted under paragraph (1) before disbursing any amount to the qualifying State under this section. 
(B)Required componentsThe Chair shall approve a plan submitted by a qualifying State under paragraph (1) if— 
(i)the Chair determines that the plan is consistent with the uses described in subsection (b); and 
(ii)the plan contains— 
(I)the name of the State agency that will have the authority to represent and act on behalf of the State in dealing with the Secretary for purposes of this section; 
(II)a program for the implementation of the plan that describes how the amounts provided under this section to the qualifying State will be used; and 
(III)a certification by the Governor that ample opportunity has been provided for public participation in the development and revision of the plan. 
(3)AmendmentsAny amendment to a plan submitted under paragraph (1) shall be— 
(A)developed in accordance with this subsection; and 
(B)submitted to the Chair for approval or disapproval under paragraph (4). 
(4)ProcedureNot later than 60 days after the date on which a plan or amendment to a plan is submitted under paragraph (1) or (3), respectively, the Chair shall approve or disapprove the plan or amendment. 
(d)Gulf Coast Ecosystem Restoration Task Force 
(1)EstablishmentThere is established the Gulf Coast Ecosystem Restoration Task Force.  
(2)MembershipThe Task Force shall consist of the following members, or in the case of a Federal agency, a designee at the level of Assistant Secretary or the equivalent: 
(A)The Secretary.  
(B)The Secretary of Commerce.  
(C)The Secretary of the Army.  
(D)The Attorney General.  
(E)The Secretary of Homeland Security.  
(F)The Administrator of the Environmental Protection Agency.  
(G)The Commandant of the Coast Guard.  
(H)The Secretary of Transportation.  
(I)The Secretary of Agriculture.  
(J)A representative of each affected Indian tribe, appointed by the Secretary based on the recommendations of the tribal chairman.  
(K)Two representatives of each of the States of Alabama, Florida, Louisiana, and Mississippi, appointed by the Governor of each State, respectively.  
(L)Two representatives of local government within each of the States of Alabama, Florida, Louisiana, and Mississippi, appointed by the Governor of each State, respectively.  
(3)ChairThe Chair of the Task Force shall be appointed by the President from among the members under paragraph (2) who are Federal officials.  
(4)Duties of the Task ForceThe Task Force shall— 
(A)consult with, and provide recommendations to, the Chair regarding the approval of State Coastal Ecosystem Restoration Plans;  
(B)coordinate scientific and other research associated with restoration of the Gulf Coast ecosystem; and  
(C)submit an annual report to Congress that summarizes the State Coastal Ecosystem Restoration Plans submitted by the Governors and approved by the Chair.  
(5)Application of the Federal Advisory Committee ActThe Task Force shall not be considered an advisory committee under the Federal Advisory Committee Act (5 U.S.C. App.).  
 
